Citation Nr: 0942209	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm and shoulder disability as secondary to the 
residuals of a gunshot wound of the right upper extremity, 
and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to March 
1978 and September 1983 to March 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently transferred to the Togus RO in 
Augusta, Maine.

In August 2009, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

During the August 2009 Board hearing, the Veteran's 
representative stated that a letter from a physician was 
submitted to VA indicating that the Veteran's left shoulder 
condition might be secondary to his right shoulder condition.  
However, the record does not contain any such opinion letter 
from a physician.  As this evidence would aid in 
substantiating the Veteran's claim, this matter must be 
remanded for further development.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should send the 
Veteran a letter requesting him to 
provide any outstanding evidence 
pertaining to his claimed disability or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  
Specifically, the Veteran should be 
requested to provide the physician's 
letter identified during his August 
2009 Board hearing indicating that the 
Veteran's left shoulder condition might 
be secondary to his right shoulder 
condition, or to provide the 
identifying information and 
authorization necessary for VA to 
obtain the record on his behalf. 

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the Veteran and his 
representative and request that they 
submit the outstanding evidence.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


